Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1,4,12,15 are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2019/0386035 A1 (“Li”).

Regarding claim 1, Li shows (Fig. 2) a display panel (para 2), comprising: 
a substrate (5, para 42); 
a metal oxide semiconductor layer (3, IGZO, para 48) disposed on the substrate; 
a gate insulating layer (2, para 42), wherein part of the gate insulating layer is disposed on the metal oxide semiconductor layer; 
a first metal layer (1, gate electrode, Al+Mo layer, para 42), where part of the first metal layer is disposed on the gate insulating layer, and the first metal layer comprises a gate electrode; 

a first insulating layer (7, ILD, para 44) disposed on the protection layer; and 
a second metal layer (8, Mo/Al, para 44) disposed on the first insulating layer, and comprising a source electrode and a drain electrode.

Regarding claim 4, Li shows (Fig. 2) wherein the protection layer (6) has a thickness less than a thickness of the first insulating layer (7) [as evident from figure].

Regarding claim 12, Li shows (Fig. 2) an electronic device, comprising a display panel, wherein the display panel comprises: 
a substrate (5); 
a metal oxide semiconductor layer (3) disposed on the substrate; 
a gate insulating layer (2), wherein part of the gate insulating layer is disposed on the metal oxide semiconductor layer; 
a first metal layer (1), where part of the first metal layer is disposed on the gate insulating layer, and the first metal layer comprises a gate electrode; 
a protection layer (6) disposed on the gate electrode, the gate insulating layer, and the metal oxide semiconductor layer, and made of a metal oxide; 
a first insulating layer (7) disposed on the protection layer; and 
a second metal layer (8) disposed on the first insulating layer, and comprising a source electrode and a drain electrode.

Regarding claim 15, the prior art as noted in the above rejection of claim 4 respectively, discloses the entire claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 or 12 above further in view of US 2014/0009998 A1 (“Schloss”).

Regarding claim 2, Li shows the protection layer.
Li does not show the protection layer is made of an amorphous metal oxide.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Schloss, with amorphous metal oxide, to the invention of Li.
The motivation to do so is that the combination produces the predictable result of  electrically isolating adjacent transistor gates/source/drain (para 63). 

Regarding claim 13, the prior art as noted in the above rejection of claim 2 respectively, discloses the entire claimed invention.

2. Claims 3, 5, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Schloss, as applied to claim 2 or claim 13 above further evidenced by US 2019/0267391 A1 (“Imai”).

Regarding claim 3, Li in view of Schloss shows the protection layer (680a, Schloss, para 63)  is made of a material comprising at least one of aluminum (Al), calcium (Ca), magnesium (Mg), titanium (Ti), molybdenum (Mo), and nickel (Ni) (evidenced by Imai, amorphous aluminum oxide, para 288).

Regarding claim 5, Li shows the thickness of the protection layer is between 80 A to 120 A [para 35]. The thickness of the first insulating layer will also be thicker than the stated range of the protection layer [as evident from the figure].
Li in view of Schloss as evidenced by Imai does not specifically show the thickness of the protection layer is between 30 angstroms (A) and 500 A, and the thickness of the first insulating layer is between 3000 A and 10000 A.


Regarding claim 14 and claim 16, the prior art as noted in the above rejection of claim 3 or claim 5 respectively, discloses the entire claimed invention.

3. Claim 6-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 or 12 above further in view of US 2019/0312147 A1 (“Lee”) and US 2020/0395425 A1 (“Han”).

Regarding claim 6, Li shows (Fig. 2) the first metal layer (1) and/or the second metal layer (8).
Li does not show wherein each of the first metal layer and/or the second metal layer comprises a first sub-layer and a second sub-layer.
Lee shows (Fig. 1A) wherein each of the first metal layer and/or the second metal layer comprises a first sub-layer (multilayered 154 with titanium lower layer, para 38) and a second sub-layer (copper, upper layer of 154).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Lee, with thickness of the first metal layer, to the invention of Li.
The motivation to do so is that the combination produces the predictable result of preventing threshold voltage changes  [Han, para 35].

claim 7, Lee shows (Fig. 1A) wherein the first sub-layer (lower 154) is made of a material comprising at least one of Mo, Ti, and Ni, and the second sub-layer (upper 154) is made of copper.

Regarding claim 17-18, the prior art as noted in the above rejection of claim 6 or claim 7 respectively, discloses the entire claimed invention.

4. Claims 8-9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee and Han as applied to claim 7 or 18 above further in view of US 2013/0134411 A1 (“Nakagawa”).

Regarding claim 8, Lee shows (Fig. 1A) the first sub-layer and the second sub-layer.

Li in view of Lee and Han does not show wherein the first sub-layer has a thickness less than a thickness of the second sub-layer.
Nakagawa shows (Fig. 2) the first sub-layer (Ti) has a thickness less than a thickness of the second sub-layer (Cu) [para 48].
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nakagawa, with first and second sub-layer, to the invention of Li in view of Lee and Han.
The motivation to do so is that the selection of an art recognized gate electrode layer with first and second sub-layer of Nakagawa is suitable for the for the lower resistance due to copper and threshold voltage protection with desired thickness of titanium (Han, para 111).

Regarding claim 9, Li in view of Lee and Han shows the first sub-layer and second sub-layer.

Nakagawa shows (Fig. 2) the thickness of the first sub-layer is between 300 A and 1500 A, and the thickness of the second sub-layer is 1000 A and 6000 A (para 48).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	The motivation to do so is that the selection of an art recognized gate electrode layer with first and second sub-layer of Nakagawa is suitable for the lower resistance due to copper and threshold voltage protection with desired thickness of titanium (Han, para 111).

Regarding claim 19, the prior art as noted in the above rejection of claim 8 respectively, discloses the entire claimed invention.

5. Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 or claim 12 respectively.

Regarding claim 10, Li shows each of the gate insulating layer and the first insulating layer and the metal oxide semiconductor layer.
As per the claim limitation “wherein each of the gate insulating layer and the first insulating layer is fabricated through a chemical vapor deposition process, wherein the chemical vapor deposition process is implemented with an oxygen content set according to conductivity parameters of the metal oxide semiconductor layer”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same 

Regarding claim 20, the prior art as noted in the above rejection of claim 10 respectively, discloses the entire claimed invention.

6. Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above further in view of US 2021/0336062 A1 (“Liu”) and US 2021/0335238 A1 (“Song”).

Regarding claim 11, Lee shows (Fig. 1A) the substrate and the metal oxide semiconductor layer.
Lee does not show further comprising a light shielding layer disposed between the substrate and the metal oxide semiconductor layer, wherein the light shielding layer covers the metal oxide semiconductor layer.
Liu shows (Fig. 1) further comprising a light shielding layer (22, para 30) disposed between the substrate (21) and the metal oxide semiconductor layer (25, para 27), wherein the light shielding layer covers the metal oxide semiconductor layer.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Liu, with light shielding layer, to the invention of Lee.
The motivation to do this is to protect the active region from ambient light and prevent the adverse effect on the device characteristic (Song, para 167).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819